Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                    June 09, 2016

The Court of Appeals hereby passes the following order:

A16A1790. MILTON LEE DAVIS v. THE STATE.

      In 2010, a jury convicted Milton Lee Davis of criminal attempt and burglary.
This Court affirmed his conviction in an unpublished opinion. See Case No.
A12A0212 (decided May 22, 2012). Upon remittitur, Davis filed numerous motions
to vacate his sentence based on the United States Supreme Court’s decision in
Johnson v. United States, __ U. S. __ (135 SCt 2551, 192 LE2d 569) (2015)
(imposition of increased sentence under a residual clause contained in the recidivist
portion of the federal Armed Career Criminal Act violates due process because the
residual clause is unconstitutionally vague).
      The trial court denied Davis’s motions in orders entered on August 7, 2015 and
August 11, 2015. On August 20, 2015, the trial court also denied Davis’s motion for
reconsideration. On September 17, 2015, Davis filed documents that the trial court
construed as a notice of appeal from its rulings of August 7 and August 11, and Davis
appealed to the Georgia Supreme Court. The Georgia Supreme Court determined that
it did not have jurisdiction over Davis’s claims and transferred the case to this Court.
We, however, also lack jurisdiction.
      To be timely, a notice of appeal must be filed within 30 days after entry of the
appealable order. OCGA § 5-6-38 (a). The proper and timely filing of a notice of
appeal is an absolute requirement to confer jurisdiction on this Court. See Rowland
v. State, 264 Ga. 872 (1) (452 SE2d 756) (1995). Because Davis did not file his notice
of appeal until 41 days after entry of the trial court’s August 7 order and 37 days after
entry of the trial court’s August 11 order, his appeal is untimely. Although he filed
a motion for reconsideration, a trial court’s denial of such a motion is not subject to
direct appeal, and the filing of such a motion does not extend the time for appealing
the underlying judgment. See Bell v. Cohran, 244 Ga. App. 510, 511 (536 SE2d 187)
(2000).
      For these reasons, we lack jurisdiction over this appeal, which is hereby
DISMISSED.

                                       Court of Appeals of the State of Georgia
                                                                            06/09/2016
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.